Citation Nr: 1503858	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2002 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to the benefit currently sought on appeal.  

This claim was before another Veterans Law Judge in November 2013 and September 2014 and was remanded for additional development.  As discussed below, the AOJ substantially complied with the remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDING OF FACT

The Veteran's obstructive sleep apnea did not have its onset in service nor is it related to an injury or disease that occurred during service. 


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.   A November 2010 letter provided notice, before the initial adjudication of the claim, regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records have been obtained and considered.  Pertinent private treatment records, as well as VA treatment records dated through July 2014, have been associated with the claims file.  The Veteran has alleged that he had an in-service diagnosis of obstructive breathing in July 2007 and he was specifically provided the opportunity to submit the July 2007 treatment record in January 2014 and October 2014.  To this date, the Veteran has not identified the July 2007 record.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  
  
The Veteran was afforded VA examinations in March 2011 and February 2014.  An addendum opinion was also obtained in October 2014.  The March 2011 and February 2014 examiners reviewed the claims file and pertinent treatment records, considered the Veteran's lay statements, and conducted an appropriate evaluation of the Veteran.  The October 2014 medical opinion was written by the February 2014 VA examiner and further explained the findings of the February 2014 examination report.  The Board finds that the March 2011, February 2014, and October 2014 medical opinions, when read together, are adequate since when read together these opinions consider the Veteran's lay statements and provide a thorough rationale to support the medical findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that there was substantial compliance with the November 2013 and September 2014 remand directives.  The Veteran's claim was remanded for a VA medical opinion regarding the etiology of his obstructive sleep apnea.  A February 2014 VA examination report and October 2014 addendum opinion were obtained.  As discussed above, the March 2011, February 2014, and October 2014 medical opinions, when read together, are adequate.  The claim was also remanded to obtain outstanding pertinent records.  The Veteran contended that a July 2007 record showed a diagnosis of obstructive breathing in service.  The Veteran was specifically asked to provide information regarding any outstanding treatment records in January 2014 and October 2014.  The Veteran has not responded to these requests and has not provided information regarding the July 2007 treatment record.  Thus, the Board finds that there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
 
Service Connection Claim for Obstructive Sleep Apnea 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran contends that his obstructive sleep apnea began during service, specifically in February 2005.  See November 2010 claim.  He asserts that he complained of fatigue, snoring, and obstructive breathing during service.  See August 2011 notice of disagreement and October 2011 VA Form 646.  Moreover, the Veteran contends that his obstructive breathing was first noted in July 2007 and that this obstructive breathing is related to his current diagnosis of obstructive sleep apnea.  See October 2011 VA Form 646.  
  
Initially, the Board notes that an October 2010 VA treatment record provided a notation of possible sleep apnea and a January 2011 VA treatment record revealed a diagnosis of mild obstructive sleep apnea confirmed by a polysomnography.  

The Veteran's service treatment records are silent for a diagnosis of obstructive sleep apnea but note snoring, fatigue, and obstructive breathing.  The Veteran's May 2001 report of medical history and enlistment examination report reveal no pertinent abnormalities.  January 2005 and September 2006 post-deployment records reveal that the Veteran reported that he felt "tired after sleeping."  Private records dated during the Veteran's active service revealed that the Veteran had a tonsillectomy in November 2007.  The November 2007 treatment record noted a "long history" of obstructive breathing and enlarged tonsils.  A January 2008 treatment record for a post-tonsillectomy evaluation noted that his "obstructive breathing appears to have resolved and he feels as if his sleep has markedly improved.  His snoring has resolved."  

The Veteran's post-service records indicate treatment for obstructive sleep apnea.  However, these post-service records do not provide a nexus opinion stating that the Veteran's currently diagnosed obstructive sleep apnea had its onset during service or is related to service.     

The Veteran also submitted medical research of obstructive sleep apnea from the Merck Manual and the Mayo Clinic which discuss the signs and symptoms of sleep apnea.  Generally, such medical research is too abstract to prove a nexus element of service connection.  Sacks v. West, 11 Vet. App. 314, 316 (1998).  This medical evidence is not specific to this Veteran's medical history and therefore, cannot be used to establish a nexus between his obstructive sleep apnea and service.   

The Veteran was afforded a March 2011 VA examination and the examiner diagnosed the Veteran with obstructive sleep apnea.  The in-service tonsillectomy and notation of fatigue were specifically identified by the examiner.  However, the examiner found it significant that there was no further evaluation or treatment for fatigue from 2005 to 2010.  It was also noted that during that five year span, the Veteran gained approximately ninety pounds.  Moreover, it was noted that the tonsillectomy improved the Veteran's snoring.  A pulmonary function test revealed mild obstruction which the examiner opined was related to the Veteran's obesity.        

Another examiner opined in a February 2014 VA examination report that it was less likely than not that the Veteran's obstructive sleep apnea manifested during service or is related to service.  The Veteran reported that he first developed symptoms of sleep apnea in approximately 2005 and that his friends noticed that he would stop breathing while sleeping during service.  The examiner specifically reviewed the January 2005 and September 2006 service records noting tiredness after sleeping and the January 2008 record of obstructive breathing and snoring.  To support the conclusion that the Veteran's obstructive sleep apnea did not manifest during service or is related to service, the examiner reasoned that that the Veteran's description of feeling tired after sleeping was too vague to comprise a symptom of obstructive sleep apnea and that there is a lack of documentation of any other "Epworth symptoms" indicating sleep apnea, to include falling asleep while reading or watching television.  Also, the examiner found it significant that the January 2008 record noted that his obstructive breathing and snoring resolved after the tonsillectomy.  The examiner stated that there was not sufficient documentation or consistent flow of corroborating findings to suggest that his obstructive sleep apnea first manifested in service, specifically since there was a lack of documentation of complaint of obstructive breathing or sleep apnea from discharge in 2008 to 2010.    

An October 2014 VA medical addendum opinion was obtained by the February 2014 examiner.  He again reviewed the Veteran's records and lay statements.  He opined that the Veteran's obstructive sleep apnea was less likely than not related to service or manifested in service as the evidence of record did not include a pattern of symptoms while on active duty.  The evaluator further noted that the medical research submitted by the Veteran regarding sleep apnea supported the notion that snoring is not specific to obstructive sleep apnea and that the two most significant risk factors for obstructive sleep apnea are obesity and the male gender.  It was also noted that a pulmonologist reviewed the Veteran's April 2011 pulmonary function test.  The pulmonologist opined that the Veteran's obstructive sleep apnea is related to obesity due to the Veteran's BMI and abnormal pulmonary function test.    

The Board finds that the March 2011, February 2014, and October 2014 medical opinions, when read together, are highly probative evidence that the Veteran's obstructive sleep apnea did not manifest during service and is not related to service. 

The Board notes that the Veteran contends that he had a sleep disorder in service prior to becoming obese and that his currently diagnosed obstructive sleep apnea is related to service.  See July 2012 appellate brief.  The Board notes that the Veteran is competent to report the symptoms he experienced during service and since separation from service.  However, he is not competent to attribute a medical disorder to a specific cause as he does not have the required medical expertise or training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to associate a notation of obstructive breathing during service to his currently diagnosed obstructive sleep apnea nor is he competent to state that his obesity is not medically related to his obstructive sleep apnea.  Jandreau.      

The Board also acknowledges VA treatment records which note that the Veteran reported that his November 2007 tonsillectomy was performed due to a sleep disorder and that the procedure did not improve his symptoms.  The Veteran also reported that he was told to pursue a sleep study during service but that a sleep study was not conducted prior to discharge.   See October 2010 and November 2010 VA treatment records.  However, the Board notes that the November 2007 and January 2008 records did not diagnose obstructive sleep apnea and that the January 2008 record noted that the Veteran's obstructive breathing and snoring had resolved.  The Board finds that the January 2008 contemporaneous report to be probative evidence that the obstructive breathing and snoring resolved during service after the tonsillectomy.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  Significantly, there is no documentation of record diagnosing the Veteran with obstructive sleep apnea during service.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  There is no competent and credible medical evidence of record that states that the Veteran's currently diagnosed obstructive sleep apnea had its onset during service or is otherwise related to service.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).     


ORDER

Service connection for obstructive sleep apnea is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


